FILED
                            NOT FOR PUBLICATION
                                                                               FEB 5 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

DANIEL RUIZ-GUZMAN,                              No. 17-72417

              Petitioner,                        Agency No. A210-229-651

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 3, 2020**
                                 Phoenix, Arizona

Before: GRABER, HURWITZ, and MILLER, Circuit Judges.

      Petitioner Daniel Ruiz-Guzman, a native and citizen of Mexico, timely

petitions for review of the Board of Immigration Appeals’ ("BIA") order

dismissing his appeal from the denial of his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. Fed. R. App. P. 34(a)(2).
      1. The admission of Irma Garcia’s sworn statement was not error. Garcia’s

statement was "probative," and its admission was "fundamentally fair." Rojas-

Garcia v. Ashcroft, 339 F.3d 814, 823 (9th Cir. 2003). Garcia testified that she

married Petitioner "as a favor so that he could get a Permanent Resident Card" and

that they planned to divorce after Petitioner obtained permanent residence. That

statement provided direct evidence that Garcia considered the marriage to be a

sham, and it was probative of Ruiz-Guzman’s fraudulent intent when entering the

marriage. Admitting the statement was fundamentally fair because it was made

under oath, Garcia was unavailable to testify, Petitioner had notice that the

government intended to offer the statement, and he had the chance to testify that,

whatever Garcia’s motivations, he sincerely entered the marriage or that her

statement was not truthful.

      2. Substantial evidence supports the BIA’s finding that Petitioner testified

falsely about his marriage to Garcia for the purpose of obtaining an immigration

benefit, and was therefore statutorily precluded from establishing good moral

character. 8 U.S.C. §§ 1101(f)(6), 1229b(b)(1)(B). The record does not compel us

to conclude that Ruiz-Guzman testified truthfully. Petitioner’s evidence did not

rebut Garcia’s statement and no "objective evidence" showed that he "intended to

establish a life" with Garcia "at the time of their marriage." Nakamoto v. Ashcroft,


                                          2
363 F.3d 874, 882 (9th Cir. 2004). Indeed, the available evidence tended to

corroborate Garcia’s statement.

      PETITION DENIED.




                                         3